ORDER
GWENDOLYN F. CLIMMONS, a/k/a GWENDOLYN CLIMMONS-JOHNSON, of HOUSTON, TEXAS, who was admitted to the bar of this State as a multijurisdictional practitioner in 2013, having been found guilty by a jury in the United States District Court for the Southern District of Texas, to conspiracy to commit health care fraud, in violation of 18 U.S.C. § 1349, and health care fraud, in violation of 18 U.S.C. § 1347 and 2, and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), GWENDOLYN F. CLIMMONS, a/k/a GWENDOLYN CLIMMONSJOHNSON, is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against her, effective immediately and until the further Order of this Court; and it is further
ORDERED that GWENDOLYN F. CLIMMONS, a/k/a GWENDOLYN CLIMMONS-JOHNSON, be restrained and enjoined from practicing law during the period of her suspension; and it is further
ORDERED that GWENDOLYN F. CLIMMONS, a/k/a GWENDOLYN CLIMMONS-JOHNSON, comply with Rule 1:20-20 dealing with suspended attorneys.